DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, --the-- should be added before “one or more boundaries” for clarity since the boundaries are previously claimed in claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (2013/0333703) in view of Nakai et al. (2015/0045687).

Wallace discloses axes of pressure and volume but does not specifically disclose distending pressure and tidal volume.  However, Nakai teaches distending pressure ([0097] lines 1-22 discloses inflation pressure, lung pressure, and/or change in pressure as distending pressure which acts to apply pressure to inflate/distend the lungs) and tidal volume ([0040] lines 1-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the display and ventilation mechanics screens of Wallace with distending pressure plots and tidal volume plot measurements as taught by Nakai to provide the advantage of enhanced detection of airflow limitation for increased ventilatory management as disclosed by Nakai in [0001] last 5 lines.

Regarding claims 3 and 13 the modified Wallace discloses the second patient data represents at least one tidal volume measurement and a distending pressure measurement taken during subsequent breaths (fig. 6 of Nakai teaches measuring during multiple breaths (i.e. phase changes)).
Regarding claims 4 and 14 Wallace discloses the map outlines a pressure- volume space of respiratory activity for the patient (fig. 13 and [0097] lines 1-10 disclose a space 550 for pressure volume respiratory waveform activity).	
Regarding claims 5 and 15 Wallace discloses the map identifies boundaries of safe ventilation for the patient (fig. 10 discloses setting alarms for boundaries of safe ventilation on the screen 70).
Regarding claims 6 and 16, Wallace discloses triggering an alert or alarm when patient data crosses a boundary of safe ventilation ([0090] lines 1-10).
Regarding claim 7, Wallace discloses one or more boundaries of safe ventilation are adjustable by a user ([0088] lines 1-5).
Regarding claims 8 and 17, Wallace discloses the history of recent locations of the marker are indicative of at least one trend of respiratory activity for the patient ([0101] lines 1-10, [0093] lines 1-5 disclose using the data to monitor trends over time).

Regarding claims 10 and 19, Wallace discloses the preferred region of ventilation is determined based on one or more of: a physiologic condition or disease state of the patient (i.e. apnea; [0102] lines 1-10) and pressure or volume limits (fig. 10 shows pressure and volume limits).
Regarding claim 11, Wallace discloses a positive pressure mechanical ventilator (22), comprising: a pneumatic system (2, 4, 6), a display screen (50)  and a controller comprising at least one processor (60) and at least one memory (65) storing computer-executable instructions that when executed by the at least one processor cause the mechanical ventilator to: deliver an inspiration breath to a patient ([0038] lines 1-10); on a display screen (50) of the mechanical ventilator, a dashboard (60, 70) comprising a ventilatory mechanics map (60, 70) having axes of volume and pressure ([0097] lines 1-9 discloses the screens 60, 70 as map include ventilator mechanics icons and markers including volume and pressure plots), placing on the map a marker (waveform marks as marker) indicating a first location of first patient data from the inspiration breath  (i.e. fig. 13 discloses waveforms marks at i.e. 10 seconds indicating patient data from an inhalation); moving the marker on the map to a second location of second patient data from subsequent breaths delivered to the patient (fig. 13 shows the waveform marks continue at 21-40 seconds and more indicating subsequent breaths) ; and displaying on the map a history of recent locations of the marker (as shown, the plots indicate at least  historical data at i.e. 0-32 seconds relative to data at 40 seconds).

Regarding claim 20, Wallace discloses a graphical user interface (20) communicatively coupled to a controller (60) of a positive pressure mechanical ventilator (22), the controller causing the graphical user interface to provide a dashboard (32), comprising: providing a ventilatory mechanics map (60, 70) having axes of volume and pressure ([0097] lines 1-9 discloses the screens 60, 70 as map include ventilator mechanics icons and markers including volume and pressure plots),  receiving first patient data for an inspiratory breath (i.e. fig. 13 discloses waveforms marks at i.e. 10 seconds indicating patient data from an inhalation) and placing on the map a marker (waveform marks as marker) indicating a first location of the first patient data from the inspiration breath  (i.e. fig. 13 discloses waveforms marks at i.e. 10 seconds indicating patient data from an inhalation); receiving second patient data and moving the marker on the map to a second location of second patient data from subsequent breaths delivered to the patient (fig. 13 shows the waveform marks continue at 21-40 seconds and more indicating subsequent breaths) ; and displaying on the map a history of recent locations of the marker (as 
Wallace discloses axes of pressure and volume but does not specifically disclose distending pressure and tidal volume.  However, Nakai teaches distending pressure ([0097] lines 1-22 discloses inflation pressure, lung pressure, and/or change in pressure as distending pressure which acts to apply pressure to inflate/distend the lungs) and tidal volume ([0040] lines 1-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the display and ventilation mechanics screens of Wallace with distending pressure plots and tidal volume plot measurements as taught by Nakai to provide the advantage of enhanced detection of airflow limitation for increased ventilatory management as disclosed by Nakai in [0001] last 5 lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jabour (2005/0205093) discloses distending pressure in relation to tidal volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785